DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-8, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2022/0200314)

Re Claim 1; Zhou discloses a computer-implemented method, the method comprising: identifying an amount of power (400V) for a set of energy storage units (battery cluster 1 and battery cluster 2), each energy storage unit including an energy storage device (B1-BN) and a power conversion device (DC-DC) that interfaces with an electric power grid (first and second bus); (Fig. 8a)
determining an allocation of power for a first plurality of energy storage units associated with a first controller (BMU and centralized motoring system of the first set) and a second plurality of energy storage units associated with a second controller (BMU and centralized motoring system of the second set), the allocation of power determined based on a first state-of-charge metric associated with the first plurality of energy storage units and a second state-of- charge associated with the second plurality of energy storage units; (Fig. 8a, Par 0116, (Par 0121; The energy storage element parameter may further include a charge/discharge (state of charge, SOC), an SOH, a port voltage (namely, a battery port voltage in charge/discharge), a depth of charge/discharge (depth of discharge, DOD), or the like )) and 
providing the allocation of power for the first plurality of energy storage units to the first controller that controls the first plurality of energy storage units and the allocation of power for the second plurality of energy storage units to the second controller that controls the second plurality of energy storage units. (Fig. 8a the battery is connected to the BMS)

Re Claim 2; Zhou discloses wherein the amount of power for the set of energy storage units is identified based on an operating mode implemented to obtain a particular objective. (Fig. 8 and 9, providing the maximum power to the grid)

Re Claim 3; Zhou discloses wherein determining the allocation of power is based on one or more constraints associated with at least a portion of the set of energy storage units. (Allocation is based on the maximum capacity of the battery, Par 0116)

Re Claim 5; Zhou discloses, further comprising: receiving, via the first controller and the second controller, data associated with the first plurality of energy storage units and the second plurality of energy storage units; and using the data associated with the first plurality of energy storage units and the second plurality of energy storage units to adjust the allocation of power for the first plurality of energy storage units and the second plurality of energy storage units.(providing a max of 400V from each battery bank, Par 0117)

Re Claim 6; Zhou discloses wherein the first plurality of energy storage units is controlled by the first controller and the second plurality of energy storage units is controlled by the second controller based on a predetermined configuration of the set of energy storage units at an energy resource site. (based on the max power needed to be outputted by the battery, Par 0116-0117)

Re Claim 7; Zhou discloses further comprising determining a schedule for performing load operations in association with the set of energy storage units, wherein the allocation of power for the first plurality of energy storage units and the second plurality of energy storage units is provided to the first controller and the second controller in association with the schedule. (Par 0033)

Re Claim 8; Zhou discloses wherein the load operations comprise charging and/or discharging in association with at least a portion of the set of energy storage units. (Par 0121, 8a-c is discharging and 8d is charging of the power system)

Re Claim 15; Zhou discloses A hierarchical energy management computing system comprising: 
a resource manager (AC/DC, Fig. 9) configured to determine an allocation of power for a first plurality of energy storage units (battery cluster 1 which includes Battery string 1-N) associated with a first controller (centralized monitoring system and converter and BMU) and a second plurality of energy storage units (battery cluster 2 which includes Battery string 1-N) associated with a second controller (centralized monitoring system and converter and BMU), the allocation of power determined based on a first state-of-charge metric associated with the first plurality of energy storage units and a second state-of-charge associated with the second plurality of energy storage units; (Par 0116, 0121; The energy storage element parameter may further include a charge/discharge (state of charge, SOC), an SOH, a port voltage (namely, a battery port voltage in charge/discharge), a depth of charge/discharge (depth of discharge, DOD), or the like )
a set of controllers (BMU), including the first controller and the second controller, managed by the resource manager, each controller managing a set of energy storage units (Batteries modules )in relation to charging from and/or discharging to an electric power grid, (Fig. 8 and 9); and 
a set of energy storage units (battery string), each energy storage unit including an energy storage device and a power conversion device (DC/DC) that interfaces with the electric power grid, wherein the first plurality of energy storage units is managed by the first controller and the second plurality of energy storage units is managed by the second controller. (Fig. 8 and 9)

Re Claim 16; Zhou discloses wherein the resource manager, the set of controllers, and the set of energy storage units reside at an energy resource site corresponding with the electric power grid. (Fig. 8 and 9)

Re Claim 17; Zhou discloses wherein the first portion of the set of energy storages devices are managed by the first controller and the second portion of the set of energy storage devices are managed by the second controller based on a predetermined configuration of the set of energy storage devices at an energy resource site. (based on the max power needed to be outputted by the battery, Par 0116-0117)

Re Claim 18; Zhou discloses wherein each controller of the set of controllers communicates with the resource manager and a corresponding set of energy storage units. (Fig. 8 and 9).
Re Claim 20; Zhou discloses wherein each energy storage unit charges and/or discharges in accordance with the power allocation corresponding with the energy storage unit. (Par 0121, 8a-c is discharging and 8d is charging of the power system)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Takahashi et al. (US 2013/0260191)

Re Claims 4 and 19; Zhou discloses wherein the first state-of-charge metric as discussed above. 
Zhou does not disclose comprises an average state-of-charge of the first plurality of energy storage units, and the second state-of- charge comprises an average state-of-charge of the second plurality of energy storage units.
However, Takahashi discloses an average state-of-charge of the plurality of energy storage units (Par 0020-0021).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have calculated the average state-of-charge of the plurality of energy storage units motivated by the desire to acquire adequate information about the battery in order to efficiently balance the batteries so that the load is powered adequately. 

Re Claim 9; Zhou discloses One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: receiving, from a resource manager, an indication of a power allocation associated with a first set of energy storage units, each energy storage unit including an energy storage device and a power conversion device that interfaces with an electric power grid, the power allocation determined based on an average state-of-charge associated with the first set of energy storage units and an average state-of-charge associated with the second set of energy storage units; and based on the indication of the power allocation associated with the first set of energy storage units, managing charging from and/or discharging to the electric power grid in association with each of the energy storage units of the first set of energy storage units. This claim is analogous to claims 15 and 19 and the same rejection is applied. 

Re Claim 10; Zhou discloses wherein managing charging from and/or discharging to the electric power grid comprises analyzing constraints associated with at least a portion of the first set of energy storage units. (Par 0116 FIG. 8a is used as an example to describe a charge control manner of the energy storage system when capacities of battery modules in the battery cluster 1 are unequal.)

Re Claim 11; Zhou discloses further comprising: obtaining data associated with the first set of energy storage units; and using the data to adjust charging and/or discharging in association with at least one of the energy storage units of the first set of energy storage units. (Par 0116)

Re Claim 12; Zhou discloses further comprising: obtaining data associated with the first set of energy storage units, the data obtained from the first set of energy storage units and one or more energy resource devices; and providing the data to the resource manager for use in analyzing the power allocation associated with the first set of energy storage units. (Fig. 8 and 9)

Re Claim 13; Zhou discloses further comprising adjusting the power allocation associated with the first set of energy storage units by: identifying a first set of power levels at each energy storage unit of the first set of energy storage units; (par 0006)
identifying a second set of power levels at one or more reference points; and 
adjusting the power allocation based on a comparison of the first set of power levels at each energy storage unit of the first set of energy storage units with the second set of power levels at the one or more reference points. (Par 0046)

Re Claim 14; Zhou discloses wherein the indication of the power allocation is received in association with a schedule for performing load operations in association with the first set of energy storage units. (Par 0033)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
12/06/2022Primary Examiner, Art Unit 2836